Title: To Thomas Jefferson from Tobias Lear, 17 February 1793
From: Lear, Tobias
To: Jefferson, Thomas



Sunday February 17t: 1793

The President of the United States requests that the Secretary of State will write to the Governor of New York, by the post of tomorrow, for authenticated Copies, under Seal, of the several treaties between the Six nations and the Governors of New York from the Year 1683; and especially those with Colo. Dongan. They were preserved under the old Government of New York, in the Office of the Secretary for Indian Affairs.
The Attorney General of the United States having been directed by the President to go into an examination of the several treaties which have been made with the Northern and Western Indians, from the earliest period that they can be obtained, has desired that the foregoing application may be made to obtain a copy of those which are preserved in New York—and the President conceiving it proper that the application should be made through the Secretary of State, has therefore sent him this request; and wishes that the Copies may be had as early as possible, that all arrangements necessary for the Commissioners should be made, if possible, before the Close of the present Session of Congress.
If in the Secretary’s opinion the expense of taking said Copies should be paid by the U.S. he will let the Governor know that it will be done by them, that no delay or difficulty may arise from that source.
